                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


CLEMMER MARCUS MONTGOMERY,

                 Petitioner,                Case Number: 2:17-13957
                                            HON. GEORGE CARAM STEEH
     v.

SHIRLEE HARRY,

                 Respondent.
                                  /

        ORDER TRANSFERRING MOTION FOR RELIEF FROM
      JUDGMENT TO THE SIXTH CIRCUIT COURT OF APPEALS

     Petitioner Clemmer Marcus Montgomery filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254, challenging his 1993 first-degree

murder conviction, Mich. Comp. Laws § 750.316, for which he is serving a

life sentence. On January 4, 2018, the Court transferred the case to the

United States Court of Appeals for the Sixth Circuit because it was an

unauthorized second or successive habeas petition. (ECF No. 5.) The

Court of Appeals denied Petitioner authorization to file a second or

successive habeas petition. In re: Clemmer Marcus Montgomery, No. 18-

1028 (6th Cir. May 1, 2018). Now before the Court is Petitioner’s motion

for relief from judgment pursuant to Federal Rule of Civil Procedure

                                      -1-
60(b)(6). (ECF No. 7.)

      Before adjudicating Petitioner’s Rule 60(d) motion, the Court must

first determine whether it has jurisdiction to consider the motion. A habeas

petitioner may not file a second or successive habeas petition in a federal

district court, in the absence of an order from the appropriate court of

appeals authorizing the district court to consider the successive petition.

See 28 U.S.C. § 2244(b)(3)(A). Unless a petitioner receives prior

authorization from the Sixth Circuit Court of Appeals, a district court must

transfer a second or successive petition or motion to the Sixth Circuit Court

of Appeals regardless of how meritorious the district court believes the

claim to be. See In Re Sims, 111 F. 3d 45, 47 (6th Cir. 1997).

      In Gonzalez v. Crosby, 545 U.S. 524 (2005), the Supreme Court held

that a Rule 60(b) motion must be treated as a second or successive

petition when it attacks the state court’s judgment of conviction or brings a

new claim, such as a new ground for relief or an attack on the federal

court’s previous resolution of the claim on the merits. Id. at 532. Rule

60(b) motions may not be used to circumvent the restrictions applicable to

“second or successive” habeas corpus petitions. Id. at 538. Upon the filing

of a Rule 60(b) motion, the Court “must determine whether it really is such


                                      -2-
a motion or if it is instead a second or successive application for habeas

relief in disguise.” Moreland v. Robinson, 813 F.3d 315, 321 (6th Cir.

2016) (citing Gonzalez, 545 U.S. at 530-31).

     Petitioner’s motion challenges his first-degree murder conviction. He

asserts substantive claims attacking his conviction. The motion, therefore,

is a second or successive habeas corpus petition. Petitioner is required to

obtain authorization from the Sixth Circuit Court of Appeals before he can

file a second or successive habeas petition. See 28 U.S.C. §

2244(b)(3)(A). He has not done so.

     Accordingly, IT IS ORDERED the Clerk of the Court shall

TRANSFER the Motion for Relief from Judgment (ECF # 7) to the United

States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631

and In Re Bowling, 422 F.3d 434, 440 (6th Cir. 2005).

Dated: February 6, 2020
                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE




                                     -3-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
February 6, 2020, by electronic and/or ordinary mail and also
   on Clemmer Marcus Montgomery #196574, Saginaw
Correctional Facility, 9625 Pierce Road, Freeland, MI 48623.

                      s/Brianna Sauve
                        Deputy Clerk




                            -4-
